PARDEE, Circuit Judge.
(after slating the facts). Section 725 of the Revised Statutes of the United States re.ads as follows;
*142“The said courts shall have power to impose and administer all necessary oaths, and to punish, by fine or imprisonment, at the discretion of the court, contempts for their authority: provided, that such power to punish contempts shall not be construed to extend to any cases except the misbehavior of any person in their presence, or so near thereto as to obstruct the administration of justice, the misbehavior of any of the officers of said courts in their official" transactions, and the disobedience or resistance by any such officer, or by any party, juror, witness, or other person, to any lawful writ, process, order, rule, decree or command of the said courts.”
The relator is an attorney and counselor of the United States circuit court for the Northern district of Florida, and as such one of the officers of the court, within the intent and meaning of the above statute. As such officer,' he was and is charged with conduct in and out of court which, if accompanied with malicious intent, or if it had thé effect to embarrass and obstruct the administration of justice, was such misbehavior as amounted to contempt of court. To hear and decide whether the relator was guilty of such contempt, and, if found guilty, to punish him for such conduct, was clearly within the jurisdiction of the court; and, the court having exercised such jurisdiction and found the relator guilty of contempt, its finding against the relator cannot be reviewed on habeas corpus. In re Swan, 150 U. S. 637, 14 Sup. Ct. 225, 37 L. Ed. 1207. In United States v. Pridgeon, 153 U. S. 48, 62, 14 Sup. Ct. 751, 38 L. Ed. 637, the court says:
“Under a writ of babeas corpus the inquiry is addressed, not to errors, but to tbe question whether the proceedings and the judgment rendered therein are, for any reason, nullities; and, unless it is affirmatively shown that the judgment or sentence under which the petitioner is confined is void, he is not entitled to his discharge.”
The court, having adjudged the relator in contempt, proceeded to sentence him to imprisonment in the. county jail for a period of 10 days, and to pay a fine of $100. It is conceded that this sentence is beyond the jurisdiction of the court, which, under section 725, above quoted, is limited to power to imprison or to fine, but not both. But the question is whether the relator can complain of this sentence until he has performed that part which the court had power to impose. The court had power to impose a sentence of imprisonment in the county jail for 10 days; also had power to impose a fine of $100. Is the relator injured until he has either suffered the imprisonment or paid the fine? This question has been somewhat considered in the supreme court. In, Re Swan, supra, the court .says:
“It is further contended that the court exceeded its power, in that the payment of costs was required, because the costs were in the nature of a fine, and therefore the punishment inflicted was both fine and imprisonment. "Under section 970 of the Revised Statutes, when judgment is rendered ágainst a defendant in a prosecution for any fine or forfeiture he shall be subject to the payment of costs, and on- every conviction for any other offense, not capital, the court may, in its discretion, award that the defendant shall pay the costs of the prosecution; and, as contempt of court is a specific criminal offense, it is said that the judgment for payment of costs would appear to be within the power of the court, although by section 725 it is provided that ■contempts of the authority of courts of the United States may be punished ‘tóy fine or imprisonment, at the discretion of the court.’ But, be that as it may, the sentence here was that the petitioner be imprisoned ‘until he re*143turns to the custody oí the receiver the barrel taken by him from the warehouse -without warrant of law, and, when that has been surrendered, that he suffer a further imprisonment thereafter in said county jail for three months, and until he pay the costs of these proceedings.’ As the prisoner has neither restored the goods, nor suffered the imprisonment for three months, even If it was not within the power of the court to require payment of costs, and its judgment, to that extent, exceeded its authority, yet he cannot be discharged on habeas corpus until he has performed so much of the judgment or served out so much of the sentence as it was within the power of the court to impose. Ex parte Lange, 18 Wall. 163, 21 L. Ed. 872; Ex parte Parks, 9-3 IT. S. 18, 23 L. Ed. 787.”
In Ex parte Pridgeon the court says:
“It may often occur that the sentence imposed may be valid in part and void in part, but the void portion of the judgment or sentence should not necessarily or generally vitiate the valid portion. Iiev. St. §' 761: ‘The court, or justice, or judge, shall proceed in a summary way to determine the facts of the case [in habeas corpus] by hearing the testimony and arguments, and thereupon to dispose of the party as law and justice require.’ There is no law or justice in giving to a prisoner relief under habeas corpus that is equivalent to an acquittal, when, upon writ of error, he could only have secured relief from thtt portion of the sentence which was void. In the present case the five-years term of imprisonment to which Pridgeon was sentenced cannot properly be held void because of the additional imposition of ‘hard labor’ during his confinement. Thus in Re Swan, 150 TJ. S. 553, 637, 14 Sup. Ot. 230, 37 L. Ed. 1211, it is stated that ‘even if it was not within the power of the court to require payment of costs, and its judgment to that extent exceeded its authority, yet he cannot be discharged on habeas corpus until he has performed so much of the judgment or served out so much of the sentence as it was within the power of the court to impose.’ ”
Considering these authorities, and that this writ is sued out and is returned before one of the judges of the circuit court for the Northern district of Florida, it would seem to be proper to discharge this writ, leaving the relator to elect whether he will pay the fine or suffer the imprisonment, and then to seek relief from the balance of the sentence. Another course to follow would be to adjudge the sentence imposed to be beyond the law, and remand the relator to the circuit court of the Northern district of Florida, to be sentenced within the law for the contempt of which he has been adjudged guilty. The case shows that the relator has suffered some portion of the sentence of imprisonment. For this reason, and ünder all the circumstances of the case, I deem it best (and the relator cannot complain) to hold that, when the relator shall have satisfied either the imprisonment or fine adjudged against him, he will be.entitled to his discharge.
For these reasons, the writ of habeas corpus herein sued out is discharged.
McCORMICK and SHELBY, Circuit Judges, heard the argument in this case, and concur in this opinion.